DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “said hopper “in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 1-6, 8-13 & 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeCap (US 5,294,186).
Referring to claim 1, DeCap discloses a clam shell gate (29, fig 2) for attachment to a hopper (13, fig 1) of a trailer (12, fig 1) for particulates, said gate comprising paired opposed side walls (14, fig 2) and paired opposed end walls (16, 17, fig 1); and 
said end and side walls having bottom edges (21, fig 1); and 
clam shell plates (33, fig 2) pivotally mounted in said end walls, said clam shell plates being pivotally movable between an open position (shown in fig 3) and a closed position (shown in fig 2); said 
clam shell plates in closed position sealingly engaging each other (shown in fig 2) and said bottom edges of said side and end walls to prevent egress of particulates through said gate (shown in fig 2).

Referring to claim 2 & 11, DeCap also discloses a gate operating mechanism (39, fig 2) exterior to said gate, whereby said gate operating mechanism is isolated from said particulates, said gate operating mechanism being adapted to move said clam shell plates between said closed and open positions (shown in fig 2).

Referring to claim 3, DeCap further discloses said bottom edges of said end walls are arcuate and said clam shell plates sealingly engage said arcuate edges of said end walls to prevent egress of particulates through said gate (shown in fig 2).



Referring to claim 5, DeCap additionally discloses said clam shell plates are pivotally mounted on shafts protruding from a channel member (81, fig 2) attached to said end walls.

Referring to claim 6, in addition, DeCap discloses said clam shell plates are mounted on supporting arms which are pivotally mounted (shown in fig 2) on said shafts.

Referring to claim 8, DeCap further discloses said end and side walls have coplanar top edges and a flange projects outward from said top edges and said flange having spaced apart apertures for fasteners to attach said gate to said hopper.

Referring to claim 10, DeCap additionally discloses a hopper (13, fig 1) for a trailer (12, fig 1) for particulates forming an inverted pyramid below said trailer, said hopper having inwardly and downwardly inclined walls meeting at a bottom rectangular aperture (shown in fig 1) and said gate member of claim 1 is attached below said rectangular aperture.

Referring to claim 12 & 19, DeCap furthermore discloses  said gate operating mechanism comprises a control arm (50, fig 2) pivotally mounted by a pivot pin (48, fig 2) in a bracket (46, fig 2) attached to said hopper, a first end of said control arm being 

Referring to claim 13 & 22, DeCap further discloses said hopper comprises a horizontal reinforcing element (27, fig 3) around said hopper above said gate and below said trailer.

Referring to claim 16, in addition, DeCap discloses locking means is provided to lock said rotatable shaft and said clam shell gate in closed position.

Referring to claim 17, DeCap also discloses a trailer (12, fig 1) for particulates comprising a chassis (10, fig 1), longitudinal side walls extending along said chassis, and a front sloping wall (shown in fig 1), and a rear sloping wall (shown in fig 1), forming a first rectangular aperture (26, fig 1), and a hopper (13, fig 1) forming an inverted pyramid (shown in fig 1), below said trailer chassis, said hopper having inwardly and downwardly inclined walls meeting at a second rectangular aperture (27, fig 1) and a clam shell gate (29, fig 2) of claim 1 attached to the bottom of said hopper.

Referring to claim 18, DeCap discloses a trailer (12, fig 1) wherein said hopper comprises:



Referring to claim 20, DeCap additionally discloses said sloping walls of said trailer (shown in fig 1) and said inclined walls of said hopper (shown in fig 2) are inclined at about 38 degree to the horizontal.

Referring to claim 21, DeCap also discloses said hopper has a bottom flange projecting (28, fig 3) outward from said bottom rectangular aperture and said flange has spaced apart apertures to receive fasteners and said end and side walls of said gate have coplanar top edges and a top flange projects (61, fig 3) outward from said top edges and said top flange having spaced apart apertures for fasteners to attach said gate to said hopper, and fasteners attach said bottom flange of said hopper to said top flange of said gate.






Allowable Subject Matter
s 7, 9, 14-16, 23 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheeler et al. a twin hopper doors.  Oren et al. discloses a proppant.  DeCap discloses dump trailer.  Kirbie discloses a dual hopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612